PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/418,501
Filing Date: 30 Jan 2015
Appellant(s): Lisan et al.



__________________
Marcus P. Dolce
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Argument A:
As shown above and as admitted by the Examiner on page 9 of the Final Office Action mailed December 30, 2020, "the wrapper ends past the downstream end of the downstream thermoformed core by 0.5 mm." Therefore, since the wrapper ends past the downstream end of the downstream thermoformed core, the terminal edge of the downstream end of the wrapper does not surround anything (or surrounds empty space).  What is clear, however, is that the terminal edge of the downstream end of the stiff outer wrapper does not surround the downstream end of the downstream thermoformed core around which the stiff outer wrapper is engaged, which is the opposite of what is claimed in Claim 1.  The Examiner appears to interpret the claim as "the wrapper surrounds the downstream end of the thermoformed core."  However, Claim 1 is more specific than this.  In Claim 1, the terminal edge of the wrapper surrounds the downstream end of the thermoformed core.  Therefore, any combination of the cited references does not include this feature.
Examiner Response A:
Nyffeler teaches the terminal edge of the downstream end of the stiff outer wrapper surrounds the downstream end of the downstream thermoformed core around which the stiff 
Appellant Argument B:
In regard to Claim 31, a combination of the cited references does not disclose that "the terminal edge is positioned in line with the downstream end of the downstream thermoformed core." As admitted in the final Office Action, in the combination of the cited references, the terminal edge extends beyond the downstream end of the downstream thermoformed core. Therefore, a combination of the cited references does not result in a terminal edge of a wrapper that is positioned in line with a downstream end of a thermoformed core as claimed in Claim 31 such that Claim 31 is in condition for allowance for this further reason. 
Examiner Response B:
The term “in line” is not explicitly defined by the specification. While the Appellant appears to interpret “in line” as in the same plane, this is not the broadest reasonable 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                              
                                                                                                                                                                                                 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.